El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
En la apelación que estableció Alejandro García contra la sentencia que lo declaró culpable del delito de adulterio no ba presentado alegato escrito especificando los errores que *133a su juicio produzcan la revocación de la sentencia, pero en el informe oral su.abogado reprodujo las objeciones que hizo en el juicio a la admisión de cierta evidencia que estimó impropia.
La acusación'imputó al apelante que babía tenido actos de comercio carnal con Catalina Mestre, que no era su esposa, estando' él casado con otra mujer.
Cuando el Fiscal presentó en el juicio como testigo a la joven de quince años Catalina Mestre y le' manifestó que dijera al tribunal lo que babía ocurrido entre ella y el acu-sado se opuso el abogado de éste.a que la testigo contestara la pregunta por entender que de acuerdo con el artículo 270 del Código Penal y el 239 del Código de Enjuiciamiento Criminal, siendo la testigo co-autora del delito no podía declarar a menos que se cumplieran los trámites establecidos por la ley. El tribunal permitió la contestación y la defensa del acusado bizo constar su excepción.
El artículo del Código Penal a que se réfiere el apelante dispone que también incurrirá en el delito de adulterio el hombre o la mujer solteros que cometieren adulterio con hombre o mujer casados; y el 239 del Código de Enjuicia-miento Criminal que cuando dos o más personas hayan sido incluidas en una misma acusación, el tribunal podrá en cual-quier tiempo antes de que los acusados hayan empezado su defensa, decretar a petición del Fiscal la exclusión del juicio de eualquiéra de los acusados con objeto de que sirva como testigo del poder público.
Es cierto que para que exista, el delito de adulterio es necesaria la intervención de un hombre y de una mujer y que ambos cometen el delito aunque uno solo sea casado, pero el ■artículo 239 en que se fundó el apelante para oponerse a la declaración de la mujer con quien se alega que cometió adul-terio no es aplicable a este caso porque ella no fué incluida en la acusación que se hizo a Alejandro G-arcía, ni impide que un eo-autor preste declaración en el juicio, si desea hacerlo. ■El objeto de ese precepto es que el co-autor pueda ser *134compelido a declarar una vez 'que su acusación ha - sido sobreseída.
También se opuso la defensa del acusado a la resolución del tribunal permitiendo ciertas preguntas sugestivas a la testigo, niña de quince años de edad, pero tal concesión es puramente discrecional y no debemos intervenir con el ejer-cicio de esa facultad a menos de un manifiesto abuso en su ejercicio. El Pueblo v. Quiñones et al., 23 D. P. R. 504. Generalmente se permiten preguntas sugestivas para averi-guar de una mujer sus relaciones carnales con un hombre, y con más frecuencia tratándose de niñas como lo era Catalina Mestre.
La objeción a que declarase un médico sobre la desflora-ción de dicha joven fué también propiamente rechazada pues tendía a corroborar el coito declarado por ella.
Por último se hizo objeción a la suficiencia de toda la prueba por entender el acusado que la declaración de la co-autora no estaba corroborada de acuerdo con el artículo 253 del Código de Enjuiciamiento Criminal.
Entendemos que no cometió error el tribunal al desesti-mar esa objeción porque la declaración de Catalina Mestre fué debidamente corroborada por el Dr. Palón en cuanto a su reciente desfloración; por Eduardo G. Torres al exponer la manifestación que le hizo el acusado de haberse llevado dicha muchacha, y por la de Pedro Mestre referente a saber que el acusado se había llevado a Catalina a una casa del pueblo, donde la vió.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.